Case 1:18-cv-07340-LDH-PK Document 2 Filed 12/25/18 Page 1 of 1 PageID #: 55



IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


ODILON S. CELESTIN, WIDMIR ROMELIEN,
GOLDIE LAMOTHE ALEXANDRE,
VINCENT MARAZITA,                                                    Case No. 18-cv-7340
and on behalf of all others similarly situated,                      Plaintiff Designate
                                                                     New York County
                              Plaintiffs,                            as the Place of Trial

                       -against-                                     SUMMONS
                                                                     Plaintiffs’ Address:
MICHEL JOSEPH MARTELLY, JOCELERME                                    c/o Denis Law Group, PLLC
PRIVET, JOVENEL MOISE, WESTERN                                       9602 Avenue L
UNION, CARIBBEAN AIR MAIL, INC.,                                     Brooklyn, New York 11236
UNITRANSFER USA, INC., DIGICEL-HAITI,
NATCOM S.A., and
THE GOVERNMENT OF HAITI,

                              Defendants.


TO THE ABOVE-NAMED DEFENDANTS:
YOU ARE HEREBY SUMMONED to answer the complaint in this action and to serve a copy
of your answer, or, if the complaint is not served with this summons, to serve a notice of
appearance, on the plaintiff’s attorneys within 20 days after the service of this summons, exclusive
of the date of service (or within 30 days after the service is complete if this summons is not
personally delivered to you within the State of New York); and in case of your failure to appear or
answer, judgment will be taken against you by default for the relief demanded in the complaint.
Dated: December 24, 2018
       New York, New York
                                                     s/MARCEL P. DENIS_________
                                                     MARCEL P. DENIS
                                                     DENIS LAW GROUP, PLLC
                                                     9602 Avenue L
                                                     Brooklyn, New York 11236
                                                     Telephone:   (404) 977-9733
                                                     Facsimile:   (917) 810-3816
                                                     Email:          mdcounsel@gmail.com
